 Case 1:20-cr-00183-RJJ ECF No. 309, PageID.1833 Filed 08/26/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                             No. 1:20-CR-183

               vs.                                            Hon. Robert J. Jonker
                                                              Chief United States District Judge
BRANDON MICHAEL-RAY CASERTA,

                  Defendant.
_________________________________/

       GOVERNMENT’S RESPONSE IN OPPOSITION TO MOTION IN LIMINE
              TO EXCLUDE VIDEO RECORDED STATEMENT

       Brandon Caserta moves to exclude a video in which he tells his co-conspirators what to

do with police if “we” encounter them on a “recon.” Those statements are probative of his intent

to join the conspiracy, and of planning and preparation to further its aims. The anti-state

sentiments he expresses in the video also show his motive to kidnap the Governor. Because

Caserta has raised the defense of entrapment, the video is doubly relevant to show predisposition.

The probative value of the video substantially outweighs any risk of unfair prejudice or

misleading the jury, and should be admitted.


                                               FACTS

       Caserta is charged with conspiring to kidnap the Governor of Michigan, in violation of 18

U.S.C. § 1201(c). (R.172: S. Ind., PageID.961.) In preparation for the kidnapping, members of

the conspiracy conducted two reconnaissance trips to the Governor’s home, on August 29 and

September 12, 2020. (Id., PageID.964-65.)

       On October 7, 2020, Caserta posted a video in which he told his co-conspirators what to

do if they encountered police on a future reconnaissance. In the video, Caserta stated:
 Case 1:20-cr-00183-RJJ ECF No. 309, PageID.1834 Filed 08/26/21 Page 2 of 10




       And I’m telling you what, right now, man. I’m going to make this shit 100%
       clear, dude. If this shit goes down, okay? If this whole thing, you know, starts
       to happen, I’m telling you what, dude, I’m taking out as many of those
       motherfuckers as I can. Every single one, dude, every single one. And if you
       guys are going to give any of these motherfuckers a chance, any of these
       gang fucking criminal ass government thugs that rob people every day, if
       you’re even going to give them a second to try to speak or tell their story,
       don’t even fuck with me, dude. Don’t even fuck with me.

       I have zero patience for immoral coward criminals. Okay? And guess what?
       I’m sick of being robbed and enslaved by the state, period. I’m sick of it. And
       these are the guys who are actually doing it. You know? So if, if, you know, if
       if we’re doing a recon or something and we come up on some of them, dude,
       you better not give them a chance. You either tell them to go right now, or
       else they’re going to die. Period. That’s what it’s going to be, dude, because
       they are the fucking enemy, period.

(R.242: Def’s Br., PageID.1310.)

       These sentiments are consistent with the conspiratorial, anti-government outlook that

motivated Caserta to join the conspiracy. For instance, in a recorded conversation on July 11,

2020, Caserta and co-conspirator Barry Croft said that the government would not listen to them

unless compelled by force:

       Caserta:       I’m in the government, bro. You can’t do shit to me, you know? I have the
                      monopoly on force. I have the monopoly on physical violence and
                      confiscation of property, and wealth. No, you don’t, dude.

       Croft:         But see, that’s my point though, listen. If you were to, like I was telling
                      him, man, nonlethal operations. Go “Pearl Harbor” a fleet of fucking state-
                      owned vehicles, State Police vehicles that they will assault you with.

       Caserta:       Right.


       Caserta expanded on his anti-state views in a recorded discussion on August 23, 2020,

when he rejected the idea of “arresting” the Governor under some pretense of law. He stated,

“Something he said though, that I’m not down with, is … getting um, what’d he call it,




                                                2
 Case 1:20-cr-00183-RJJ ECF No. 309, PageID.1835 Filed 08/26/21 Page 3 of 10




deputized, or something … I’m an anarchist so I’m not about fucking politics or any of that shit.”

He later added, “I will never ask permission from the state to go against them.”

       Materials found at Caserta’s residence the same day included books on “Practical

Anarchy,” and “The Case Against the State.”




       In an encrypted chat with Adam Fox (“AlphaFuckYou”) on September 4, 2020, Caserta

(“DebasedTyrant”) opined that the Governor is the puppet of shadowy conspiratorial forces, and

agreed with Fox that “making her disappear” would be a justifiable way to frighten them:




                                                3
 Case 1:20-cr-00183-RJJ ECF No. 309, PageID.1836 Filed 08/26/21 Page 4 of 10




       Shortly before the nighttime reconnaissance of the Governor’s home on September 12,

2010, Fox told Caserta, “The whole point of this is to send a message. Because it doesn’t matter.

If we, if we cut her out, that don’t matter. There’s still the puppet masters above. The whole

point of this is we’re sending a message to them. Hey, if we can get her, we can get you.” Caserta

responded, “I mean, that’s gonna take a lot of time, too, and like intelligence and shit, for sure.”

       Caserta did not accompany the other conspirators on the nighttime reconnaissance, but

attended a meeting with them the next morning. Fox told them, “If we wanna do this, it’s gonna

be, being ready, but it’s gonna be being opportunistic. Like, it’s gonna be, when the asset arises

there, boom, we gotta go, like. That’s another key reason why we need f***ing, like, local intel.




                                                  4
 Case 1:20-cr-00183-RJJ ECF No. 309, PageID.1837 Filed 08/26/21 Page 5 of 10




We need to get in with the locals a little bit. We’re gonna have to keep doing recons.” Caserta

directly referenced the “recons” in the October 7, 2020 video he now moves to suppress.


                                     LAW AND ARGUMENT

   1. The video is probative of intent, plan, preparation, and motive.

       Evidence is relevant if it has any tendency to make a fact more or less probable than it

would be without the evidence, and the fact is of consequence in determining the action. Fed. R.

Evid. 401. Relevant evidence is admissible unless the Constitution, a federal statute, or another

rule of evidence provides otherwise. Fed. R. Evid. 402.

       The elements of a kidnapping conspiracy under 18 U.S.C. § 1201(c) are the same as for a

general conspiracy under 18 U.S.C. § 371. See, 2 Modern Federal Jury Instructions-Criminal, §

42.01 (2021). That is: (1) two or more persons conspired, or agreed, to commit the crime of

kidnapping; (2) the defendant knowingly and voluntarily joined the conspiracy; and (3) a

member of the conspiracy did one or more of the overt acts described in the indictment for the

purpose of advancing or helping the conspiracy. Sixth Circuit Pattern Criminal Jury Instructions

§ 3.01A (2021).

       “Evidence of a defendant’s association and dealings with a group of conspirators, even

when he knows they intend to commit a crime, does not alone show that he himself had the

requisite intent to join the conspiracy. In every conspiracy case, therefore, a not guilty plea

renders the defendant’s intent a material issue and imposes a difficult burden on the government.

Evidence of such extrinsic offenses as may be probative of a defendant’s state of mind is

admissible unless he ‘affirmatively takes the issue of intent out of the case.’” United States v.

Roberts, 619 F.2d 379, 383 (5th Cir. 1980), citing United States v. Williams, 577 F.2d 188 (2d

Cir. 1978).

                                                  5
 Case 1:20-cr-00183-RJJ ECF No. 309, PageID.1838 Filed 08/26/21 Page 6 of 10




        Even unrelated prior bad acts (let alone res gestae, as here) can be relevant to show

motive, intent, plan, preparation, or knowledge. Fed. R. Evid. 404(b); United States v. Wright, 16

F.3d 1429, 1442 (6th Cir. 1994) (evidence is probative if its purpose is to establish the doing of a

criminal act as a step toward completing a larger criminal plan). It can also be relevant to show

knowledge of co-defendants’ activity. United States v. Rodriguez, 882 F.2d 1059, 1064-65 (6th

Cir. 1989).

        The government carries the heavy burden of showing Caserta did more than just associate

with other conspirators. It must prove his state of mind – that is, that he joined the plot

intentionally. By pleading not guilty, Caserta has put the government to its proof on all the

elements of the offense, including intent.

        In the video, Caserta does not just blow off steam about a traffic ticket; he tells his co-

defendants what to do if “we” (as opposed to “you”) encounter police on a “recon.” In a vacuum,

Caserta’s remark that kidnapping the governor would “take a lot of time … and intelligence”

could be construed as mere commentary on a plot he knew about but did not join. The video,

however, proves Caserta intended to be part of the intelligence gathering himself.

        Caserta’s anger about a traffic ticket may have influenced the timing and the tone of the

video. But as an avowed anarchist, animus against the “disposable house slaves” of the state (i.e.,

the police) was also his motive for joining the conspiracy. Caserta’s expression of willingness to

kill police officers on a “recon” also makes more likely he was really willing to target the head of

state herself.

        The video is also relevant to show at least one conspirator committed an overt act in

furtherance of the conspiracy. The statement is itself a specified overt act in the indictment, proof

of which would meet the third element of the offense. Contrary to Caserta’s suggestion, an overt



                                                  6
 Case 1:20-cr-00183-RJJ ECF No. 309, PageID.1839 Filed 08/26/21 Page 7 of 10




act need not be physical. See, United States v. Donner, 497 F.2d 184, 192 (7th Cir. 1974)

(statements at press conference constituted words rather than action; even constitutionally

protected speech may nevertheless be an overt act in a conspiracy charge.).

       Caserta proffers that the video was solely a reaction to getting a traffic ticket. He is free

to argue that at trial, but that argument goes to weight, not admissibility. By analogy, a burglar

might instruct co-conspirators to shoot any dogs they find at the target home. Even if the burglar

had some independent reason for hating dogs, the statement would still show he was part of the

conspiracy.

   2. The video is probative of predisposition.

       There is no entrapment where government agents “merely afford opportunities or

facilities for the commission of the offense.” Sherman v. United States, 356 U.S. 369, 372

(1958). “A valid entrapment defense requires proof of two elements: (1) government inducement

of the crime, and (2) lack of predisposition on the part of the defendant to engage in the criminal

activity.” United States v. Al-Cholan, 610 F.3d 945, 950 (6th Cir. 2010).

       When a defendant raises the entrapment defense, the government bears the burden of

proving predisposition beyond a reasonable doubt. United States v. Nelson, 847 F.2d 285, 287

(6th Cir. 1988). This is a question of fact for the jury. Id. The defense permits the accused to

examine the conduct of government agents, but “on the other hand, the accused will be subjected

to an appropriate and searching inquiry into his own conduct and predisposition as bearing on his

claim of innocence.” Sherman, 356 U.S. at 373.

       Caserta has signaled that he may rely on a defense of entrapment. (R.226: Brief in

Support of Motion to Compel Discovery, PageID.1241.) An “unwary innocent” might utter

profanities about the police after receiving a traffic ticket. But Caserta described the incident as



                                                  7
 Case 1:20-cr-00183-RJJ ECF No. 309, PageID.1840 Filed 08/26/21 Page 8 of 10




being “robbed by the state,” and said, “Let this shit go down … I’m so fuckin’ ready man.”

(R.242: Def’s Br., PageID.1311.) The video demonstrates Caserta needed no persuasion to join

the conspiracy, and also shows he knew the kidnapping was “about to go down.”

   3. The probative value of the evidence substantially outweighs the risk of unfair prejudice.

       The court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of unfair prejudice. Fed. R. Evid. 403. “Relevant evidence is inherently

prejudicial; but it is only unfair prejudice, substantially outweighing probative value, which

permits exclusion of relevant matter under Rule 403.” United States v. Bonds, 12 F.3d 540, 575

(6th Cir. 1993) (practices of the Aryan Brotherhood not unfairly prejudicial), citing United States

v. McRae, 593 F.2d 700 (5th Cir. 1979). As that court observed:

       Unless trials are to be conducted on scenarios, on unreal facts tailored and sanitized
       for the occasion, the application of Rule 403 must be cautious and sparing. Its major
       function is limited to excluding matter of scant or cumulative probative force,
       dragged in by the heels for the sake of its prejudicial effect. As to such, Rule 403 is
       meant to relax the iron rule of relevance, to permit the trial judge to preserve the
       fairness of the proceedings by exclusion despite its relevance. It is not designed to
       permit the court to “even out” the weight of the evidence, to mitigate a crime, or to
       make a contest where there is little or none.

McRae, 593 F.2d at 707.

       “One factor in balancing unfair prejudice against probative value under Rule 403 is the

availability of other means of proof.” United States v. Jenkins, 593 F.3d 480, 485 (6th Cir. 2010)

(probative value of old, unrelated drug convictions was low where the other evidence of

knowledge and intent to distribute was “overwhelming.”)

       Evidence that is prejudicial only in the sense that it paints the defendant in a bad light is

not unfairly prejudicial pursuant to Rule 403. United States v. Sanders, 95 F.3d 449, 453 (6th

Cir. 1996); see also United States v. Cintora-Gonzalez, 569 Fed. Appx. 849 (11th Cir. 2014)

(defendant’s “serious threats” to individual who owed him a drug debt evidenced existence of

                                                  8
 Case 1:20-cr-00183-RJJ ECF No. 309, PageID.1841 Filed 08/26/21 Page 9 of 10




charged drug conspiracy); United States v. Levy, 594 F. Supp. 2d 427, 440 (S.D.N.Y. 2009)

(videos of child pornography “not unfairly prejudicial, as this was conduct that Levy chose to

engage in.”).

        In Sanders, above, the defendant sought to exclude a letter between co-conspirators that

portrayed him as out to “screw” his partners. Sanders, 95 F.3d 453. The letter was properly

admitted because it formed the basis of some of the charges in the indictment. Id. It also tied the

defendant to the activities of the conspiracy because it was written during the conspiracy and

referred to acts of the conspiracy. Id. “The letter prejudice[d] Sanders by making him look bad,

but [did] not unfairly prejudice him by confusing or misleading the jury.” Id.

        Caserta’s Facebook video is the modern equivalent of the letter between conspirators in

Sanders. The communication itself forms the basis of part of the indictment: Count 1, Overt Act

#18. (R.172: S. Ind., PageID.966.) The video also ties Caserta to the activities of the conspiracy

because it was posted during the course of the conspiracy, and refers to an act of the conspiracy.

While the video paints him in a bad light, it is neither unfairly prejudicial nor likely to mislead

the jury. To the extent Caserta’s excited tone and use of profanity are unflattering, he has only

himself to blame for his word choice.

        Finally, in balancing probative value against unfair prejudice, the Court must consider the

availability of other means of proof. Caserta is almost certain to offer his absence from the

nighttime reconnaissance of September 12, 2020 as evidence that he was not part of, or withdrew

from, the conspiracy. But in the video posted a week later, he says what he and the others should

do with police when “we” are doing a recon. This is more than marginally probative – it is the

best evidence that Caserta was predisposed to target the Governor, joined the conspiracy, and

was still part of it until the end.



                                                  9
Case 1:20-cr-00183-RJJ ECF No. 309, PageID.1842 Filed 08/26/21 Page 10 of 10




       WHEREFORE, the government requests the Court deny Caserta’s motion in limine to

exclude his video recorded statement of October 7, 2020.

                                            Respectfully submitted,

                                            ANDREW BYERLY BIRGE
                                            United States Attorney

Dated: August 26, 2021                        /s/ Nils R. Kessler
                                            NILS R. KESSLER
                                            AUSTIN J. HAKES
                                            Assistant United States Attorneys
                                            P.O. Box 208
                                            Grand Rapids, MI 49501-0208
                                            (616) 456-2404
                                            nils.kessler@usdoj.gov




                                              10
